                                                                                                    FILED
                                                                                           2019 Feb-20 PM 04:48
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                          NORTHEASTERN DIVISION

STEVEN WAYNE OLINGER,                         )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )     Case No. 5:17-cv-02169-JEO
                                              )
NANCY BERRYHILL, Acting                       )
Commissioner of Social Security,              )
                                              )
       Defendant.                             )

                             MEMORANDUM OPINION

       Plaintiff Steven Wayne Olinger brings this action pursuant to 42 U.S.C. §

405(g), seeking review of the final decision of the Acting Commissioner of Social

Security (“Commissioner”) denying him Supplemental Social Security (“SSI”) and

Disability Insurance Benefits (“DIB”). (Doc. 1).1 The case has been assigned to

the undersigned United States Magistrate Judge pursuant to this court’s general

order of reference. The parties have consented to the jurisdiction of this court for

disposition of the matter. See 28 U.S.C. § 636(c), FED. R. CIV. P. 73(a). Upon

review of the record and the relevant law, the undersigned finds that the

Commissioner’s decision is due to be affirmed.



       1
        References herein to “Doc(s). __” are to the document numbers assigned by the Clerk of
the Court to the pleadings, motions, and other materials in the court file, as reflected on the
docket sheet in the court’s Case Management/Electronic Case Files (CM/ECF) system.
                             I. PROCEDURAL HISTORY

       Plaintiff filed his applications for SSI and DIB on March 30, 2015, alleging

disability beginning February 23, 2015. They were initially denied by an

administrative law judge (“ALJ”). (R. 7, 10-23).2 Plaintiff filed a request for

review of the ALJ’s decision. In support thereof, he submitted an additional

medical statement from is treating physician, Dr. Michael M. Butler. (Id. 29). The

Appeals Council (“AC”) denied Plaintiff’s request for review, stating that “[w]e

find this evidence does not show a reasonable probability that it [(the additional

evidence)] would change the outcome of the decision.” (Id. at 1-2).

                                        II. FACTS

       Plaintiff was 33 years old at the time of the ALJ’s decision. (Id. at 44). He

has a high school education and three years of vocational school training. (Id. at

45). He is divorced and has two children – ages six and eleven. He lives alone.

(Id. at 45-47). His children occasionally live with him. (Id. at 47).

       Following Plaintiff’s administrative hearing, the ALJ found that he had the

medically determinable severe impairments of non-ischemic dilated

cardiomyopathy, status post implantable cardio defibrillator, and poly substance

       2
        References herein to “R. __” are to the administrative record found at documents 6-1
through 6-12 in the court’s record. The page number references are to the page numbers in the
lower right-hand corner of each page in the record.
                                               2
use/abuse. (Id. at 12). He also found that Plaintiff did not have an impairment or

combination of impairments that met or equaled the severity of a listed

impairment. (Id. at 13). He further found that Plaintiff had the residual functional

capacity (“RFC”) to perform sedentary work with limitations. (Id. at 14). He

determined that Plaintiff could not perform his past relevant work but could

perform the requirements of representative unskilled occupations such as a table

worker, order clerk, and call out operator, which were identified by the vocational

expert. (Id. at 21-22). The ALJ concluded that Plaintiff was not disabled. (R. 22).

                         III. STANDARD OF REVIEW

      The court’s review of the Commissioner’s decision is narrowly

circumscribed. The function of the court is to determine whether the

Commissioner’s decision is supported by substantial evidence and whether proper

legal standards were applied. Richardson v. Perales, 402 U.S. 389, 390, 91 S. Ct.

1420, 1422 (1971); Mitchell v. Comm’r Soc. Sec., 771 F.3d 780, 782 (11th Cir.

2015; Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002). The court must

“scrutinize the record as a whole to determine if the decision reached is reasonable

and supported by substantial evidence.” Bloodsworth v. Heckler, 703 F.2d 1233,

1239 (11th Cir. 1983). Substantial evidence is “such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Id. It is

                                          3
“more than a scintilla, but less than a preponderance.” Id.

      The court must uphold factual findings that are supported by substantial

evidence. However, it reviews the ALJ’s legal conclusions de novo because no

presumption of validity attaches to the ALJ’s determination of the proper legal

standards to be applied. Davis v. Shalala, 985 F.2d 528, 531 (11th Cir. 1993). If

the court finds an error in the ALJ’s application of the law, or if the ALJ fails to

provide the court with sufficient reasoning for determining that the proper legal

analysis has been conducted, it must reverse the ALJ’s decision. See Cornelius v.

Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991). The court must affirm the

ALJ’s decision if substantial evidence supports it, even if other evidence

preponderates against the Commissioner’s findings. See Crawford v. Comm’r of

Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004) (quoting Martin v. Sullivan, 894

F.2d 1520, 1529 (11th Cir.1990)).

          IV. STATUTORY AND REGULATORY FRAMEWORK

      To qualify for benefits a claimant must show the inability to engage in “any

substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42

U.S.C. § 1382c(a)(3)(A). A physical or mental impairment is “an impairment that

                                           4
results from anatomical, physiological, or psychological abnormalities which are

demonstrable by medically acceptable clinical and laboratory diagnostic

techniques.” 42 U.S.C. § 1382c(a)(3)(D).

       Determination of disability under the Social Security Act requires a five step

analysis. 20 C.F.R. § 416.920(a)(4). Specifically, the Commissioner must

determine in sequence:

       whether the claimant: (1) is unable to engage in substantial gainful
       activity; (2) has a severe medically determinable physical or mental
       impairment; (3) has such an impairment that meets or equals a Listing
       and meets the duration requirements; (4) can perform his past relevant
       work, in light of his residual functional capacity; and (5) can make an
       adjustment to other work, in light of his residual functional capacity,
       age, education, and work experience.

Evans v. Comm’r of Soc. Sec., 551 F. App’x 521, 524 (11th Cir. 2014).3 The

plaintiff bears the burden of proving that he was disabled within the meaning of the

Social Security Act. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005); see

also 20 C.F.R. § 404.704. The applicable “regulations place a very heavy burden

on the claimant to demonstrate both a qualifying disability and an inability to

perform past relevant work.” Id.




       3
        Unpublished opinions of the Eleventh Circuit Court of Appeals are not considered
binding precedent; however, they may be cited as persuasive authority. 11th Cir. R. 36-2.
                                               5
                                 V. DISCUSSION

      Plaintiff asserts that the Appeals Council’s “ruling that there is no reasonable

probability that [the additional evidence] would change the outcome of the ALJ’s

decision is not supported by substantial evidence.” (Doc. 11 at 14). The

Commissioner responds that the additional evidence “does not undermine the

substantial evidence supporting the ALJ’s findings and his conclusion that Plaintiff

was not disabled.” (Doc. 15 at 5). To properly evaluate this claim, Plaintiff’s full

history must be examined.

      Plaintiff has not worked since February 2015 when he presented to the

emergency room with difficulty breathing. The ALJ described his visit to the

emergency room and his stay at the hospital as follows:

      He presented to the emergency room with complaints of difficulty
      breathing. The records describe the claimant having a past history of
      “broad spectrum of illicit drug use” and as being a “former drug user”
      but his urine drug screen this visit was positive for opiates,
      amphetamines, and methamphetamine. He was also smoking at a rate
      of one pack per day since age 14. He reported no significant medical
      history and denied nausea, vomiting, overt chest pain, syncope,
      lightheadedness, or neurological changes. His cardiac enzymes were
      not revealing. There was no edema, normal respiratory effort, he
      moved all extremities well, there were no motor or sensory deficits,
      and he was mentally normal. He made trips outside to smoke while in
      the hospital. The impression was of acute pulmonary embolism with
      acute respiratory failure that improved and possible cardiomyopathy
      secondary to drug use with secondary acute on chronic shortness of
      breath that improved. Chest x-ray showed marked improvement in

                                          6
       pulmonary edema once started on medications. Treatment was with
       anticoagulant therapy with the claimant to bridge from Lovenox to
       Coumadin. The claimant was discharged stable without activity
       restrictions.

(R. 15-16 (citation omitted)).4 Plaintiff’s next visit to another hospital was

approximately two weeks later in March 2015. The ALJ stated that Plaintiff

complained

       of progressive shortness of breath but denying dizziness, swelling,
       fatigue, weakness, or neurological symptoms. He admits after
       discharge from a different hospital recently he “decided to use a large
       quantity of methamphetamines” and his chest tightness worsened
       prompting him to come in for care. His urine drug screen was
       positive for amphetamines and Oxycodone. He reports a history of
       using “all drugs in the past” except IV drugs. His chest x-ray was
       negative for acute cardiopulmonary process and studies showed a
       small pulmonary embolism that remained stable throughout the stay.
       The studies showed possible pneumonia, for which antibiotics were
       started. The claimant’s blood cultures were negative and his white
       count remained stable. The echocardiogram found a left ventricular
       ejection fraction[5] of 15-20% with severe left ventricular systolic

       4
         The court has chosen to cite to the ALJ’s summary for two reasons: (1) it is an accurate
factual summary and (2) the parties do not dispute the accuracy of the same.
       5
           “Ejection fraction is a measurement of the percentage of blood leaving your heart each
time it contracts.” https://www.mayoclinic.org/ejection-fraction/expert-answers/faq-20058286
(last visited February 16, 2019).

       The left ventricle is the heart’s main pumping chamber that pumps oxygenated
       blood through the ascending (upward) aorta to the rest of the body, so ejection
       fraction is usually measured only in the left ventricle (LV). An LV ejection
       fraction of 55 percent or higher is considered normal. An LV ejection fraction of
       50 percent or lower is considered reduced. Experts vary in their opinions about an
       ejection fraction between 50 and 55 percent, and some would consider this a
       “borderline” range.
                                                7
      dysfunction, moderate right ventricular dysfunction, and 4- chamber
      enlargement. Cardiac catheterization showed nonischemic
      cardiomyopathy and widely patent coronary arteries with note that an
      ACE inhibitor was started. He was stable with regards to heart
      failure. The discharge diagnosis was of acute systolic heart failure,
      stable; right lobe pneumonia, stable; a small pulmonary embolism,
      stable; and a Herpes zoster, treated with Acyclovir, stable….

(R. 17 (citations omitted)). During that same month, he was seen “at The Heart

Center and reported occasional meth use, including using meth once since his

recent hospital discharge. He continued to smoke and stated he was interested in

returning to work as a plumber….” (Id. (citation omitted)). Additional records

from the Heart Center

      show that while following appropriate care and not using
      methamphetamine he required no hospitalization related to his
      cardiomyopathy. He went to the hospital in February and March 2016
      but those visits were for pneumonia with his respiratory panel was
      positive for influenza; he was febrile, and his white count was
      elevated. His cardiomyopathy was stable and he denied cardiac
      symptoms and syncope then…. The pneumonia was not diagnosed as
      a residual or complication of congestive heart failure, as the claimant
      alleged in recent testimony. It is also notable his cardiac status has
      been stable at a New York Heart Association (NYHA) Class II level
      while under cardiac care and not using illicit drugs, as shown in the
      April 2016 records…. The NYHA Class III status in March 2015 is at
      the onset of care and when admitting he recently used meth following
      hospital discharge…. The classification in July 2016 is based on the
      June 2016 acute exacerbation when the claimant admitted recent


Id.



                                         8
       methamphetamine use again…. It was suspected he had a spasm and
       thrombus associated with his meth use with the doctor stating the
       claimant has been counseled extensively in the past and has very poor
       insight into his disease process…. He was told more than once in
       2016 that long-term options include possibly being a candidate for
       heart transplant or LVAD in the future but this requires cessation of
       smoking and avoiding drug use … , both of which continue to be
       habits/use in the 2015-2016 records. He has continued to go outside
       to smoke frequently even during hospitalizations…. His requests for
       Dilaudid “raised some flags” for the doctor during the May 2016
       hospitalization when the doctor ordered no Ativan or IV pain
       medications. His heart failure responded to diuretic use and his lungs
       were clear with the claimant described doing well at discharge, which
       was after only one day…. Then, in June 2016, the claimant had a
       non-ST elevation myocardial infarction in the setting of admitted
       methamphetamine use….

(R. 17-18 (underlying in original and citations omitted)). Approximately one

month later, Dr. Butler saw Plaintiff.6 He reported that Plaintiff continued to

struggle with shortness of breath and fatigue. (R. 577 (noting “[h]e just ‘runs out

of energy.’”)). Dr. Butler also confirmed that the recent myocardial infarction

likely was due to Plaintiff’s methamphetamine use. (R. 578).

       The ALJ summarized Plaintiff’s heart related treatment as follows:

       The Heart Center records show the claimant’s cardiomyopathy has
       been managed conservatively with oral medications and with
       implantation of a subcutaneous ICD in September 2015. The records
       document the claimant having no shocks from the ICD other than the
       six total postoperatively at home on the day of implantation, which
       6
          It is undisputed that Dr. Butler is a treating source. Accordingly, his opinions are
entitled to substantial weight. See Wiggins v. Schweiker, 679 F.2d 1387 (11th Cir. 1982); White
v. Barnhart, 336 F. Supp. 2d 1183, 1189, n.14 (N.D. Ala. Sep. 15, 2004).
                                               9
      were stated of no concern but related to a known phenomenon and
      expected to resolve…. In May and June 2015, with no drug use and
      compliance with medication, the claimant’s heart failure was fairly
      well compensated and his left ventricular ejection fraction was
      improved to 25-30% with the claimant having no evidence of
      significant volume excess…. In cardiac follow up, the claimant has
      repeatedly denied symptoms, including chest pain, syncope, heart
      racing, fatigue, palpitations, orthopnea, paroxysmal nocturnal
      dyspnea, syncope, presyncope, dizziness, edema, weakness, and
      shortness of breath…. He reports living alone and being independent
      with daily activities, not a fall risk, having no active pain, and having
      no mobility limitations. He mentioned occasional lightheadedness
      and some fatigue in June 2015, but also reported otherwise of
      maintaining a good activity level. His diuretic (Aldactone) dose was
      decreased … and subsequent visits are inconsistent with ongoing
      complaints. He has repeatedly voiced maintaining a good activity
      level … ; described exercising 4-5 times a week on farm activities …;
      being “very active” and staying busy keeping up with his two
      children….

(R. 17 (citations omitted)).

      During the administrative hearing on July 6, 2016, Plaintiff testified. The

ALJ fairly and accurately summarized his testimony as follows:

      At the hearing, the claimant testified he is 33 years old and has
      vocational training in precision machining. He has not worked since
      February 2015. He is divorced and lives alone but his children (ages
      11 and 6) are there with him part of the time. “A lot of times” he sees
      his children daily. He has joint custody of the youngest child and
      gave custody of the oldest over to his mother when he got sick. He
      sometimes prepares his own meals and does his own chores but
      otherwise friends and family do those for him. He continues to smoke
      1/2 pack of cigarettes daily. On a good day, he sits outside and
      watches them play. He was first diagnosed with double pneumonia
      and later heart failure. He says congestive heart failure has caused

                                         10
      “quite a few trips” to the hospital for pneumonia. He testified he is
      not working because he will be a liability. He does not know of any
      jobs where if nauseous he can sit down if he needs to. He drives but
      denies shopping stating his ex-wife or a friend do[es] that for him. He
      lives in a home on five acres but denies any farming. Since he has
      been sick, his friends have been doing his yard work. A bad day is
      having problems with nausea, dizziness, and fatigue. He can dress
      and shower without assistance and wash dishes. Even on a good day,
      he has to take breaks. He uses internet about one hour daily on his
      cell phone and uses Facebook. His only hobby is lying on the couch.
      When asked if he exercises he replied “I don’t ever feel like doing
      anything more than what I have to do”. On a good day, he can walk
      one block and stand for one hour. He testified dizziness with nausea
      are medication related side effects and occur with bending/stooping.
      He adds that chronic nausea and dizziness occur with sitting and he
      can only sit for 30 minutes. He has to go to the restroom frequently
      because of nausea. He has to lie down several times daily. He has
      swelling in his abdomen and chest that makes it hard to breathe. He
      testified he had been clean and sober for seven years when he testified
      positive for meth in June 2015 and then used on only one other
      occasion, which is not consistent with the medical evidence of record.
      He says meth use is for self-medicating because, though he
      acknowledges it “hurt” his condition, he also says it makes him able
      to get up and go play or go fishing with his children. He has now
      been “clean” for 32 days.

(R. 15).

      The ALJ concluded in his December 6, 2016 Decision that Plaintiff’s

“statements concerning the intensity, persistence and limiting effects of [his]

symptoms are not entirely consistent with the medical evidence and other evidence

in the record for the reasons explained in this decision.” (Id.) He stated, in

pertinent part:

                                          11
The claimant’s recent testimony of nausea, dizziness, and fatigue
being chronic problems and the main reason he cannot work are not
corroborated by the medical evidence of record. He has repeatedly
denied such symptoms when seen for care. The claimant’s recent
testimony that he was initially hospitalized for seven days in
Scottsboro when incorrectly diagnosed with double pneumonia and
then went to Huntsville Hospital just 12 hours after discharge is
different than what the medical records show.… The claimant’s
testimony his grandfather and great grandfather died of heart disease
at age 57 and 62, respectively, are different than his report of only a
grandfather passing in his 70’s with heart disease [(R-474)]. As for
his great grandfather, that is not reported in the medical evidence and,
notably, he added in testimony that individual also had a diagnosis of
cancer. The claimant testified after discharge from Huntsville
Hospital in March 2015, he did nothing, “it was pushing it” to make it
from the couch to the bathroom, and it was “a good month or two”
before he could even go from his house to his vehicle to go to the
doctor. However, records show he was at his cardiologist two weeks
after discharge reporting he is maintaining a good activity level,
reported no limitations to mobility or self-care, he was continuing to
smoke and use meth, and he even voiced being interested in returning
to work as a plumber [(R. 477)]. The claimant testified his
implantable defibrillator has gone off seven times, but he failed to
disclose a total of six of those were postoperative on the day it was
implanted and related to air accumulation. The claimant testified in
July 2016 his cardiologist told him he would know by the end of the
month what day he could meet with a heart transplant surgeon for
consultation. However, this is not documented in the treating
cardiologist's records of July and August 2016. Those records show
the claimant’s recent myocardial infarction was likely due to his
methamphetamine use. He denied any shocks from his ICD, there
was no CHF on exam, he was very active with his two children, and
he denied fatigue, chest pain, heart racing or skipping, leg pain with
walking, cough, weight gain, confusion, or trouble breathing at
night…. This evidence suggests other statements of the claimant to be
suspect.


                                  12
(R. 17-18 (some citations omitted)). The ALJ evaluated Plaintiff’s counsel’s

argument that his heart disease was heredity and that his drug use was “totally

irrelevant.” (Id. at 18). The ALJ also fully evaluated Plaintiff’s activities of daily

living (id. at 19) and his limitations due to his medical conditions (id. at 19-20).

      One month after the ALJ’s decision, while the case was on appeal to the

Appeals Council, Plaintiff’s attorney submitted additional evidence -- Dr. Butler’s

letter -- to the Council for their consideration. The letter is dated January 5, 2017,

and provides as follows:

      To Whom It May Concern:

      I have been asked by Mr. Olinger to provide clinical information
      regarding his cardiomyopathy. Mr. Olinger was diagnosed with a
      dilated cardiomyopathy back in March of 2015. He has had a left
      heart catheterization demonstrating normal coronary arteries. He has
      a history of methamphetamine use and it is suspected that this is the
      cause of his dilated cardiomyopathy. He has not had improvement in
      his LV function despite aggressive medical therapy. His LV ejection
      fraction is approximately 15-20%. He has had a primary prevention
      ICD placed and he has been compliant over the last six months with
      his medical therapy and has been drug-free for the last six months.
      He does have New York Heart Association class II symptoms, but
      often has class III symptoms and gets short of breath with fairly
      minimal exertion. I do not foresee these symptoms improving
      significantly in the future due to his severe dilated cardiomyopathy.
      Please do not hesitate to call my office with any questions as Mr.
      Olinger has asked me to send you this letter regarding his
      cardiomyopathy.



                                          13
      Sincerely,

      Michael M. Butler, M.D., F.A.C.C.

(R. 29). Premised on this letter, Plaintiff’s counsel now asserts that “[t]here is

more than a reasonable possibility that this new evidence should change the ALJ’s

decision.” (Doc. 11 at 14). The Commissioner disagrees, stating that this evidence

“does not undermine the substantial evidence supporting the ALJ’s findings and

his conclusion that Plaintiff was not disabled. (Doc. 15 at 5). The court agrees

with the Commissioner.

      At the outset, it is noted that the Appeals Council must consider new,

material, and chronologically relevant evidence. See Ingram v. Comm’r Soc. Sec.

Admin., 496 F.3d 1253, 1261 (11th Cir. 2007). The Appeals Council may remand

the matter to the ALJ for further consideration when appropriate. Similarly, this

court considers the entire record, including any new evidence submitted to the

Appeals Council, to determine whether substantial evidence supports the ALJ’s

decision. Id. at 1266.

      In this instance, the court finds that Plaintiff has failed to show that Dr.

Butler’s letter, when considered with the entire record, warranting a finding that

the ALJ’s decision was incorrect. Dr. Butler’s letter is essentially consistent with

the ALJ’s finding that Plaintiff’s ejection fractions during the relevant period were

                                          14
20-25% and 25-30% when he was complaint with his medical regime. (See R. 13,

18, 485-503, 506-21). Additionally, the ALJ noted that Plaintiff’s ejection fraction

was 15%-20% when Plaintiff was “functioning during acute failure and in

conjunction with non-compliance with recommended treatment and substance

use/abuse.” (R. 13, 18). Much of Dr. Butler’s letter is redundant with the medical

evidence considered and discussed by the ALJ. For instance, the letter also

reiterates Plaintiff’s March 2015 diagnosis of cardiomyopathy, his left heart

catheterization demonstrating normal coronary arteries, his history of

methamphetamine use, and the methamphetamine’s “suspected” causation of his

dilated cardiomyopathy. (R. 29). Dr. Butler’s additional conclusory statement that

he did not “foresee” Plaintiff’s “symptoms improving significantly in the future

due to his severe dilated cardiomyopathy” is not sufficient to undermine the

decision of the ALJ. (Id.)

      To the extent that Plaintiff’s counsel states that the letter shows that

Plaintiff’s “ejection fraction has dropped to 15-20% again, at a time when he is

complaint with his medical treatment and is not suing drugs,” thus demonstrating

that there is a reasonable probability this evidence should change the ALJ’s

decision, the court disagrees. (Doc. 11 at 14). The ALJ considered the changes in

Plaintiff’s ejection fraction percentages over an extended period. Additionally, the

                                          15
record shows that Plaintiff’s ejection fraction changed multiple times during the

twenty-two months before the letter was written and submitted to the Appeals

Council. For example it was 15-20% on March 3, 2015, 20-25% on October 27,

2015, and 20% on June 5, 2016. (R. 577). There is no supporting medical

documentation showing that Plaintiff’s ejection fraction was 15-20% in January

2017, when the letter was written. Finally, the letter does not state that Plaintiff

could not perform work at the sedentary level as determined by the vocational

expert and ultimately by the ALJ.

      In sum, the court finds that the well-reasoned decision of the ALJ is

supported by substantial evidence. Plaintiff’s challenge is without merit.


                                VI. CONCLUSION

      For the reasons set forth above, the undersigned concludes that the decision

of the Commissioner is due to be affirmed. An appropriate order will be entered

separately.

      DONE, this the 20th day of February, 2019.



                                        ______________________________
                                        JOHN E. OTT
                                        Chief United States Magistrate Judge


                                          16
